DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 28 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 15, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8 – 10, 12 – 16, 23 – 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegemann (U.S. Patent Publication No. 2011/0308024 A1).
Regarding Independent Claim 1, Hegemann teaches a pivoting brush head toothbrush (oral care device, 20) utilizing a restorative force for facilitating the brushing of each of a user's teeth, comprising:  a toothbrush head assembly (brush head assemblies, 26), said toothbrush head assembly (26) comprising a brush head (brushes, 26a and 26b) and a stem (shaft, 22), said brush head (26a and 26b) containing a bristle assembly (brushes, 26a and 26b) and a pivoting assembly (pivot assembly, 68), said bristle assembly (brushes, 26a and 26b) coupled to said pivoting assembly (68; Fig. 2B) and comprising a plurality of bristles  (brush bristles, 34 and 35), said plurality of bristles (34 and 35) configured and positioned to make contact with at least one side of said each of said user's teeth (56; Fig. 4A), said pivoting assembly (68) configured to allow said brush head to rotate thereby generating said restorative force (Paragraphs [0023] and [0042]), said brush head (26a and 26b) configured to be attached to a first end (22a) of said stem (22; Fig. 2A); b. a toothbrush handle (control handle, 21), said toothbrush handle (21) configured to accept and support a second end (end, 22b) of said stem (22) of said toothbrush head assembly (26); such that when said toothbrush head assembly (26) is accepted and supported by said toothbrush handle (21), said brush head (26) is in a neutral position (Fig. 1), the user can then brush said each of said user's teeth (Paragraph [0015]), wherein as said user can generate a movement of the brush head and guide the brush head over said each of said user's teeth (Abstract), allowing the pivoting assembly (68) to pivot and said brush head (68) to turn and rotate thereby allowing said plurality of bristles (34 and 35) to remain at an optimal angle (Fig. 4A) with respect to said each of said user's teeth (56; Fig. 4A) thereby generating said restorative force based on said movement of the brush head (68), thereby creating a tendency for said brush head (28) to return back to said neutral position (Paragraphs [0034] – [0038]).  
Regarding Claim 5, Hegemann teaches the pivoting brush head toothbrush (20) wherein said plurality of bristles (34 and 35) comprises one set of bristles (34 and 35) that will contact said each of said user's teeth (56), a first set, said first set will contact the outside of said each of said user's teeth (Fig. 4A), said first set to be configured to contact the gingival margin of said each of said user's teeth at an effective angle (Fig. 4A).  
Regarding Claims 8 – 10, Hegemann teaches the pivoting brush head toothbrush (20) wherein said effective angle is approximately 45 degrees (Paragraph [0028]).  
 	Regarding Claim 12, Hegemann teaches the pivoting brush head toothbrush (20) further comprising an electronics subassembly (circuitry, 64) said electronics subassembly comprising electronics, a printed circuit board, a battery, and electrical contacts (Paragraph [0021]), said electronics subassembly (64) being capable of generating vibrations and being configured to be securely located in a hollow portion of said toothbrush handle (21; Paragraph [0021]), said electronics subassembly (64) being connected to said plurality of bristles (34 and 35) such that said electronics subassembly generates vibrations to and through the plurality of bristles (34 and 35; Paragraphs [0021] and [0022]).  
Regarding Claim 13, Hegemann teaches the pivoting brush head toothbrush (20) wherein said vibrations to and through the plurality of bristles are sonic vibrations (Paragraph [0037]).  
Regarding Claim 14, Hegemann teaches the pivoting brush head toothbrush (20) wherein said vibrations to and through the plurality of bristles (34 and 35) are ultrasonic vibrations (Paragraph [0037]).   
Regarding Claim 15, Hegemann teaches the pivoting brush head toothbrush (20) wherein said pivoting assembly (68) comprises an electronic pivoting assembly (68 with member 66; Paragraph [0038]) said electronic pivoting assembly generates a restorative force electronically when said user generates a movement of the brush head and guides the brush head over said each of said user's teeth ((Paragraphs [0034] – [0038]).  
Regarding Independent Claim 16, Hegemann teaches a method for facilitating the brushing of a user's teeth using a pivoting brush head toothbrush utilizing a restorative force comprising a toothbrush head assembly (26) and a toothbrush handle (21), said toothbrush head assembly (26) comprising a brush head (26a and 26b), said brush head (26a and 26b) containing a bristle assembly (26a and 26b) and a pivoting assembly (68), said bristle assembly (26a and 26b) coupled to said pivoting assembly (68) and comprising a plurality of bristles (34 and 35), said plurality of bristles (34 and 35) configured and positioned to make contact with each of said user's teeth (56; Fig. 4A), said pivoting assembly (68) configured to allow said brush head (26) to turn and rotate in relation to the handle (21) thereby generating said restorative force (Paragraphs [0034] – [0038]), said brush head (26) configured to be attached to a first end (22a) of said stem (22), and said toothbrush handle (21) configured to accept and support a second end (22b) of said stem (22) of said toothbrush head assembly (26), the steps comprising:  orienting said brush head (26) to a neutral position (Fig. 1); allowing said user to generate a movement of the brush head (Paragraphs [0034] – [0038]); c) allowing said user to guide the brush head over said each of said user's teeth (Paragraphs [0034] – [0038]), thereby turning and rotating said brush head (Paragraphs [0034] – [0038]); d) pivoting the pivoting assembly (68) as the brush head (26) turns and rotates (Figs. 5A and B); e) allowing said plurality of bristles (34 and 35) to remain at an optimal angle with respect to said each of said user's teeth (56; Fig. 4A);  generating a restorative force based on said movement of the brush head (26; Paragraphs [0034] – [0038]); f) creating a tendency for said brush head to return back to said neutral position (Paragraphs [0034] – [0038]).  
Regarding Claim 21, Hegemann teaches the method wherein said effective angle is approximately 45 degrees (Paragraph [0028]).  
Regarding Claim 23, Hegemann teaches the method further comprising an electronics subassembly (circuitry, 64) said electronics subassembly comprising electronics, a printed circuit board, a battery, and electrical contacts (Paragraph [0021]), said electronics subassembly (64) being capable of generating vibrations and being configured to be securely located in a hollow portion of said toothbrush handle (21; Paragraph [0021]), said electronics subassembly (64) being connected to said plurality of bristles (34 and 35) such that said electronics subassembly generates vibrations to and through the plurality of bristles (34 and 35; Paragraphs [0021] and [0022])
Regarding Claim 24, Hegemann teaches the method wherein said vibrations to and through the plurality of bristles are sonic vibrations (Paragraph [0037]).  
Regarding Claim 25, Hegemann teaches the method wherein said vibrations to and through the plurality of bristles (34 and 35) are ultrasonic vibrations (Paragraph [0037]).   
Regarding Claim 26, Hegemann teaches the method further comprising the step of counting each time said brush head returns back to said neutral position (Hegemann teaches, depending on the speed, a number of strokes per minute (Paragraph [0037]; therefore a user can count the number of times said brush head returns to said neutral position based on the time of brushing.  
Regarding Claim 28, Hegemann teaches the method  wherein said pivoting assembly (68) comprises an electronic pivoting assembly (68 with member 66; Paragraph [0038]) said electronic pivoting assembly generates a restorative force electronically when said user generates a movement of the brush head and guides the brush head over said each of said user's teeth ((Paragraphs [0034] – [0038]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 4, 6 – 7, 11, 17 – 20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemann (U.S. Patent Publication No. 2011/0308024 A1).
Regarding Claims 2 and 17, Hegemann teaches the pivoting brush head toothbrush of claim 1 and the method of claim 16 as discussed above.
Hegemann further teaches a mechanical system, 45 connected to said bristle assembly such that when said user generates a movement of the brush head (26) and guides the brush head (26) over said each of said user's teeth (56), allowing the pivoting assembly (68) to turn and rotate the brush head (26), thereby creating said restorative force (Paragraphs [0034] – [0038]). 
Hegemann does not teach  wherein said pivoting assembly comprises a peg, a first leaf spring and a second leaf spring, said first leaf spring and said second leaf spring in contact with said peg, said peg being connected to said bristle assembly such that when said user generates a movement of the brush head and guides the brush head over said each of said user's teeth, allowing the pivoting assembly to turn and rotate the brush head, the peg will rotate in relation to said first leaf spring and said second leaf spring, thereby creating said restorative force, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include said pivoting assembly comprises a peg, a first leaf spring and a second leaf spring, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable connection involves only routine skill in the art.
Regarding Claims 3 and 18, Hegemann teaches the pivoting brush head toothbrush of claim 1 and the method of claim 16 as discussed above.
Hegemann further teaches a mechanical system, 45 connected to said bristle assembly such that when said user generates a movement of the brush head (26) and guides the brush head (26) over said each of said user's teeth (56), allowing the pivoting assembly (68) to turn and rotate the brush head (26), thereby creating said restorative force (Paragraphs [0034] – [0038]). 
Hegemann does not teach  wherein said pivoting assembly comprises a one or more rubber bands, said one or more rubber bands being connected to said bristle assembly such that when said user generates a movement of the brush head and guides the brush head over said each of said user's teeth, allowing the pivoting assembly to turn and rotate the brush head, said one or more rubber bands will create said restorative force, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include one or more rubber bands, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable connection involves only routine skill in the art.  
Regarding Claims 4 and 19, Hegemann teaches the pivoting brush head toothbrush of claim 1 and the method of claim 16 as discussed above.
Hegemann further teaches a mechanical system, 45 connected to said bristle assembly such that when said user generates a movement of the brush head (26) and guides the brush head (26) over said each of said user's teeth (56), allowing the pivoting assembly (68) to turn and rotate the brush head (26), thereby creating said restorative force (Paragraphs [0034] – [0038]). 
Hegemann does not teach  wherein said pivoting assembly comprises a one or more torsion springs, said one or more torsion springs being connected to said bristle assembly such that when said user generates a movement of the brush head and guides the brush head over said each of said user's teeth, allowing the pivoting assembly to turn and rotate the brush head, said one or more torsion springs will create said restorative force, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include one or more torsion springs, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable connection involves only routine skill in the art.  
Regarding Claim 6, Hegemann teaches the pivoting brush head toothbrush of claim 1 as discussed above.
Hegemann does not teach the pivoting brush head wherein said plurality of bristles comprises two sets of bristles that will concurrently contact said each of said user's teeth, a first set, and a second set, said first set will contact the outside of said each of said user's teeth, said second set will contact the inside of said each of said user's teeth, said first set and said second set to be configured to contact the gingival margin of said each of said user's teeth at an effective angle, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include two sets of bristles, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the
art.
Regarding Claims 7 and 20, Hegemann teaches the pivoting brush head toothbrush of claim 1 and the method of claim 16 as discussed above.
Hegemann does not teach the pivoting brush head toothbrush wherein said plurality of bristles comprises three sets of bristles that will concurrently contact said each of said user's teeth, a first set, a second set and a third set, said first set will contact the outside of said each of said user's teeth, said second set will contact the inside of said each of said user's teeth, said third set will contact the top side of said each of said user's teeth, said first set and said second set to be configured to contact the gingival margin of said each of said user's teeth at an effective angle, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include three sets of bristle, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the
art.
Regarding Claims 11 and 22, Hegemann teaches the pivoting brush head toothbrush of claim 1 and the method of claim 16 as discussed above.
Hegemann does not teach the pivoting brush head toothbrush wherein said toothbrush head assembly and said toothbrush handle are an integral unit, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include said toothbrush head assembly and said toothbrush handle are an integral unit, as claimed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
 Regarding Claim 27, Hegemann teaches the pivoting brush head toothbrush of claim 26 as discussed above.
Hegemann does not teach the method in which the step of counting each time said brush head returns back to said neutral position is done electronically, however, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the toothbrush of  Hegemann to further include  the step of counting each time said brush head returns back to said neutral position is done electronically, as claimed, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U. S. Patent No. 6,381,794 B1 to Porper et al.  teaches a brush head portion for an electric toothbrush is adapted to be removably connected to a power handle. The brush head portion comprises a pair of opposed bristle head portions. A longitudinal hollow shaft and terminates at a fixed cover portion which is shaped and dimensioned so as to overlie the pair of opposed bristle head portions, which are mounted on a stem. A longitudinal drive shaft extends through the hollow shaft, and transmits rotational driving force to a crank formed at the outer end of the drive shaft. A drive means is located between each of the bristle head portions and the underside of a respective region of the fixed cover portion, and is mounted on the crank so as to have reciprocating motion imparted thereto as the crank is driven. A wedge is formed on the underside of the fixed cover portion in the region overlying each respective bristle head portion, or on the top surface of each respective block. When a reciprocating motion is imparted to the drive means by the crank, the drive means is moved from side-to-side so as to slide from the top towards the bottom of one of the wedges and from the bottom towards the top of the other of the wedges, so as to impart an oscillatory movement to the pair of opposed bristle head portions.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATINA N. HENSON/Primary Examiner, Art Unit 3723